Citation Nr: 0504348
Decision Date: 02/16/05	Archive Date: 04/27/05

Citation Nr: 0504348	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-01 236	)	DATE FEB 16 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for kidney disease as 
secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


VACATUR

The veteran had active military service from January 1964 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which in pertinent part denied service 
connection for a kidney condition, claimed as secondary to 
service-connected hypertension.  The veteran subsequently 
perfected this appeal.  

A central office hearing was held in August 2002.  In October 
2002, the Board undertook additional development of the 
veteran's claim and in July 2003, the Board remanded the 
matter for readjudication.  In June 2004, the Board denied 
service connection for kidney disease as secondary to 
service-connected hypertension based on the lack of medical 
evidence showing that the veteran's current kidney disease 
was proximately due to or the result of his service-connected 
hypertension.  

In October 2004, the Board received a Motion for 
Reconsideration.  The veteran indicated that three medical 
opinions discussing the relationship between his service-
connected hypertension and kidney disease were not mentioned 
in the Board's June 2004 decision.  The veteran indicated 
that he submitted this evidence to the RO prior to the file 
being sent to Washington.  

On review, it appears that the aforementioned opinions were 
submitted to the RO prior to certification of the appeal to 
the Board; however, they were apparently not associated with 
the claims folder.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, his representative, or on the Board's own motion 
when there has been a denial of due process.  See 38 C.F.R. 
§ 20.904 (2004).  In order to assure due process, the Board 
has decided to vacate the June 2004 decision with regard to 
the above-listed issue and to issue a de novo decision.  
Consequently, the veteran's Motion for Reconsideration is 
rendered moot.  The remand with regard to the issue of 
entitlement to a total disability evaluation due to 
individual unemployability (TDIU) is not vacated.  


ORDER

The Board's June 2004 decision, which denied service 
connection for kidney disease as secondary to service-
connected hypertension, is vacated.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation Nr: 0414937	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney disease as 
secondary to service-connected hypertension.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought.  In August 2000, the RO 
denied service connection for a kidney condition, claimed as 
secondary to service-connected hypertension.  The veteran 
subsequently perfected this appeal.

A central office hearing before the undersigned was held in 
August 2002.  A transcript of that hearing has been 
associated with the claims folder.

In October 2002, pursuant to its authority under 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
development regarding the issue of secondary service 
connection for kidney disease.  The Board obtained VA 
records, private medical records, and records from the Social 
Security Administration.

Thereafter, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision) because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver was of record in this case and in July 
2003, the Board remanded this issue so that the RO could 
review the evidence developed by the Board and adjudicate the 
claim considering the newly obtained evidence, as well as 
evidence previously of record.  In August 2003, the RO 
continued the denial of the veteran's claim.  The case has 
since returned to the Board.

In December 2001, the RO denied entitlement to TDIU.  The 
veteran subsequently disagreed with this decision.  This 
issue will be discussed in the remand portion of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's claim for entitlement to secondary service 
connection for kidney disease.

2.  The medical evidence does not show that the veteran 
currently has kidney disease that is proximately due to or 
the result of his service-connected hypertension.  


CONCLUSION OF LAW

The criteria for service connection for kidney disease as 
secondary to service-connected hypertension are not met.  38 
C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The December 2001 rating decision, the December 2001 
statement of the case (SOC), and the August 2003 supplemental 
statement of the case (SSOC), collectively notified the 
veteran of the laws and regulations pertinent to his claim.  
These documents also advised him of the evidence of record 
and of the reasons and bases for the continued denial.  

Letter dated in July 2001 notified the veteran of the 
enactment of the VCAA.  The veteran was advised that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, but that he must provide enough 
information so that VA could request identified records.  The 
veteran was advised of the requirements to establish 
entitlement to service connection and was asked to identify 
relevant records.  The letter also requested that the veteran 
complete an authorization for release of information for each 
doctor or hospital where he was treated.  At the August 2002 
hearing, the veteran was advised that a medical opinion 
indicating that his kidney disease was secondary to his 
service-connected heart disease, including hypertension would 
be very probative.  He was informed that if he could not 
obtain that evidence he should notify the VA and it would try 
to get the evidence for him.  

The letter sent to the veteran did not specifically contain 
the "fourth element."  Notwithstanding, VA's Office of 
General Counsel recently held that the Court's statement in 
Pelegrini regarding the "fourth element" was "obiter 
dictum and is not binding on VA" and that "section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim for secondary service connection was made prior to the 
enactment of the VCAA.  VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, and thus, the timing of the notice does not comply 
with the express requirements of Pelegrini.  While the Court 
did not address whether, and if so, how, the Secretary can 
properly cure a timing defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Further, the veteran's case was 
readjudicated in the August 2003 SSOC, subsequent to the 
appropriate VCAA notice.  The Board notes that in reviewing 
AOJ determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, at 
421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran identified both VA and private medical treatment.  VA 
medical records have been obtained from the VA medical center 
(VAMC) in Miami and the VA outpatient clinic (VAOPC) in 
Oakland Park.  The veteran submitted authorizations for the 
release of information from Dr. Zachariah and Memorial 
Hospital, and these records were also requested.  Evidence 
received has been associated with the claims folder.  
Additionally, VA obtained the veteran's records from the 
Social Security Administration.  The veteran has not 
specifically identified additional records that need to be 
obtained.  

The veteran underwent a VA examination in August 2000 and the 
examiner provided an opinion regarding the etiology of the 
veteran's nephropathy.  At the hearing, however, the 
veteran's representative requested that the Board consider 
obtaining a medical opinion "to determine whether it is at 
least as likely as not that any existing renal complications 
are attributed to the hypertension versus diabetes especially 
in view of the fact as testified here today that the renal 
complications existed some years before the diabetes was ever 
diagnosed."  

The Board has reviewed the medical evidence of record and 
does not find any medical evidence suggesting a relationship 
between the veteran's hypertension and any kidney disease.  
Further, although the veteran testified that there was 
evidence of decreased renal function prior to the onset of 
diabetes, the veteran has not provided these medical records 
or an authorization for release of this information.  As 
such, the Board finds that further medical opinion is not 
required.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he currently has kidney disease 
that is related to his service-connected hypertension.  In 
general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is 
established for a secondary condition, it shall be considered 
as part of the original condition.  38 C.F.R. § 3.310(a) 
(2003).

Medical evidence of record indicates the veteran has chronic 
renal insufficiency.  The veteran has also been diagnosed 
with nephropathy.  Thus, there is evidence of current kidney 
disease.  Notwithstanding, secondary service connection 
requires that such disability is proximately due to or the 
result of the service-connected disability.  

The veteran was originally service-connected for hypertension 
in December 1970 and assigned a 20 percent evaluation 
effective October 8, 1970.  Service connection has been in 
effect since that time.

At the August 2002 hearing, the veteran testified that he was 
hospitalized in the mid-seventies and that his kidney 
function was reduced to 40 percent.  He was in the hospital 
for eight or nine days and his kidney function returned to 70 
percent.  He believes it is a well-known medical fact that 
both diabetes and hypertension are destructive to the 
kidneys.  He has been hypertensive since approximately 1965 
but was not diagnosed with diabetes until 1986 or 1987.  He 
indicated that he has talked in general to medical 
professionals and they agree that his hypertension and 
diabetes are both contributory factors to his kidney 
problems.  He thinks it is arbitrary for VA to say that his 
kidney problems are due to his diabetes.  

The Board acknowledges the veteran's testimony and opinion; 
however, laypersons are not competent to provide medical 
etiology opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In January 1995, the veteran presented to VA with a syncopal 
attack and was found to have renal insufficiency.  Ultrasound 
revealed that the right and left kidney were normal in size.  
There was no evidence of parenchymal disease, hydronephrosis, 
cyst, or stones.  

A May 1997 VA primary care note reports a creatinine level of 
1.9 and includes a diagnosis of diabetic nephropathy.  

The veteran underwent coronary artery bypass grafting in 
December 1999.  He was discharged on December 22, 1999 and 
returned to the hospital on January 3, 2000 with a fever.  
During this hospitalization there was evidence of dehydration 
and slight compromise of renal function.  The dose of 
diuretics was reduced and he was discharged on January 12, 
2000 with a diagnosis of pericarditis.  

The veteran was re-admitted to the VA hospital on January 13, 
2000 with acute renal failure.  Possible nephrotoxic agents, 
including Allupurinol and Gemfibrozil, were discontinued.  On 
admission, the veteran's creatinine was 3.1, but declined 
progressively during his hospital stay.  

A January 2000 nephrology consult note indicates that a renal 
consult was requested because of an increased creatinine 
level to 3.1 from baseline 1.8-2.0.  Assessment was chronic 
renal failure with increase baseline creatinine likely 
secondary to NSAIDS (nonsteroidal anti-inflammatory drugs) 
use.  Subsequent nephrology progress note indicated that the 
veteran's creatinine had returned to baseline level.  The 
veteran was discharged on January 17, 2000 with a primary 
diagnosis of coronary artery disease and a secondary 
diagnosis of diabetes mellitus.  

The veteran underwent a VA genitourinary examination in 
August 2000.  There was no evidence of abnormal urinary 
pathology.  The veteran also underwent a VA hypertension 
examination in August 2000.  On review of the claims folder, 
the examiner noted that the veteran has had some renal 
problems and that his BUN (blood urea nitrogen) and 
creatinine have been marginally elevated on a number of 
occasions.  Diagnoses included "nephropathy, probably post 
diabetic."  The examiner also addressed whether the 
veteran's various medical problems were related to his 
hypertension and it was the examiner's opinion that the 
veteran's nephropathy was probably related to his diabetes.  

A June 2002 VA outpatient note indicates the veteran has 
chronic renal insufficiency, most likely secondary to 
diabetes.  

The Board has reviewed the extensive medical evidence of 
record.  The veteran receives treatment for various 
significant medical conditions including coronary artery 
disease, congestive heart failure, chronic skin ulcers, 
diabetes with neurologic manifestations, and renal 
insufficiency.  Laboratory reports consistently indicate an 
increased creatinine level.  Notwithstanding, the record does 
not contain a competent medical opinion indicating that the 
veteran's kidney disease is proximately due to or the result 
of his service-connected hypertension.  On the contrary, the 
evidence suggests that any renal insufficiency or nephropathy 
is related to the veteran's diabetes and/or NSAID use.  
Therefore, secondary service connection is not warranted.  

As the preponderance of the evidence is against the claim for 
secondary service connection for kidney disease, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for kidney disease as 
secondary to service-connected hypertension is denied. 


REMAND

The RO denied entitlement to TDIU in December 2001.  In 
January 2002, the veteran submitted a VA Form 9, indicating 
that he wished to appeal the denial of TDIU.  The Board 
construes the Form 9 as a timely notice of disagreement with 
the denial of service connection for TDIU.  See 38 C.F.R. § 
20.201 (2003).  A SOC has not been furnished with regard to 
this issue.  

The Board accepted testimony on the issue of TDIU at the 
August 2002 hearing; however, the veteran was advised that 
the lack of a SOC was a procedural problem.  The Board notes 
that the veteran currently meets the schedular criteria for 
TDIU and has submitted various statements from VA physicians 
regarding his employability.  The issue of entitlement to 
TDIU, however, is not currently in appellate status and 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), a remand is in order so that a SOC addressing this 
claim can be issued.

Accordingly, this case is REMANDED as follows:

The veteran and his representative should 
be issued a SOC on the issue of 
entitlement to TDIU.  The veteran should 
be provided all appropriate laws and 
regulations pertinent to this issue and 
apprised of his 
appellate rights and responsibilities 
regarding perfecting an appeal of this 
issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





